
	
		I
		112th CONGRESS
		2d Session
		H. R. 5527
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2012
			Mr. Wilson of South
			 Carolina introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on fuel injection pumps
		  (for compression-ignition engines), each weighing 60 kilograms or more and
		  functional in a common rail fuel system with a pressure greater than 1200
		  bar.
	
	
		1.Fuel injection pumps (for
			 compression-ignition engines), each weighing 60 kilograms or more and
			 functional in a common rail fuel system with a pressure greater than 1200
			 bar
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Fuel injection pumps (for compression-ignition engines), each
						weighing 60 kg or more and functional in a common rail fuel system with a
						pressure greater than 1200 bar (provided for in subheading 8413.30.10)
						FreeNo changeNo changeOn or before
						12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
